Case 1:20-cr-00233-JFK Document 35 Filed 08/24/20 Page 1 of 2

)
aati,

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

ewe aren seen ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA, :
. No. 20 Cr. 233 (JFK)
-against-
MILESH TALREJA, : ORDER
Defendant. :
ee ee Se xX

JOHN F. KEENAN, United States District Judge:

On March 26, 2020, Defendant Milesh Talreja entered a plea
of guilty in Magistrate’s Court to an information charging him
with one count of bank fraud. That plea was accepted by this
Court on April 16, 2020. Talreja’s sentencing is scheduled for
September 14, 2020. The Government reported that on June 21,
2020, Talreja fled the jurisdiction. On June 22, 2020, this
Court issued a bench warrant for his arrest.

On August 17, 2020, Talreja sent an email to one of this
Court’s colleagues regarding a sealed proceeding. On August 18,
2020, Craig Lockhart, of the law firm Fox & Staniland,
Australian counsel for Talreja, also sent an email to this
Court’s colleague concerning the sealed proceeding. Talreja is
represented by Ilene B. Jaroslaw and Alisha L. McCarthy of New

York City in United States v. Milesh Talreja, 20 Cr. 233 (JFK)

 

(S.D.N.Y¥.). It is hereby
ORDERED that any application by Talreja or any person

purporting to act on his behalf with respect to any proceeding

 
Case 1:20-cr-00233-JFK Document 35 Filed 08/24/20 Page 2 of 2

in this Court must be filed by an attorney admitted to practice
before this Court following Talreja’s arrest by or surrender to
United States law enforcement in connection with the pending

prosecution against him in United States v. Milesh Talreja, 20

 

Cr. 233 (JFK) (S.D.N.Y.). Until Talreja is in custody on this

case, United States v. Milesh Talreja, 20 Cr. 233 (JFK)

 

(S.D.N.¥.), no submission by him or anyone purporting to act on
his behalf will be recognized by.me or my above-referenced
colleague.
SO ORDERED.
Dated: New York, New York

August 24, 2020 Hote ~ WE ha

John F.’ Keenan
United States District Judge

 

 
